DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 4 teaches “a device” then line 9 teaches push device, are they the same or separate devices?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wend U.S. Patent No. 8,607,963.
Claim 1, Wend teaches a method for opening a transport bag for loading and/or unloading Abstract, the method comprising: conveying the transport bag 1 along a 
Claim 2, Wend teaches holding the transport bag 1 on the conveyor system 40 in such a way that the conveyor system 40 forms a counter bearing 23 with respect to the pushing force exerted by the push device 54 in that a second end of the push element 29 acts on the counter bearing 23 C5 L20-40.  
Claim 3, Wend teaches reducing a distance between the first end of theBased Upon: PCT/EP2017/077603 push element 29 and the second end of the push element 29, owing to the application of the pushing force, which acts on the counter bearing 23, wherein the longitudinally stable push element 29 is converted into a conformation subjected to a pushing force and thereby moves the front wall 4 and the rear wall 3 relative to one another in the direction of the open bag state at 34 C5 L20-40.  
Claim 4, Wend teaches holding the transport bag 1 in an open bag state at34 by the push device 29 for a time required for loading and/or unloading 7,7a, wherein the time is determined by a control device of 40 C4 L35-45.  

Claim 6, Wend teaches the transport bag 1, which is supplied in a suspended manner, is opened by the push device 29 and, before, during or after this, is pivoted from the suspended position into a delivery position C5 L1-10.  
Claim 7, Wend teaches a device for opening transport bags 1 conveyed along a conveying path in a conveyor system 40, in particular in a suspended manner Fig. 9, the device comprising: an actively moved push device 54 and at least one transport bag 1 with an opening 34 at the upper side, which has a base 2, a front wall 4 and a rear wall 3 and a push element 29 connecting the two walls 4,3, wherein the push element 29 has a first end for the action of a push device 54 and a second end, which acts on a counter bearing 23 formed by the conveyor system 40, so that, upon the application of a pushing force exerted by the push device 54 on the first end of the push element 29, a relative movement of the front wall 4 and the rear wall 3 with respect to one another between a closed bag state and an open bag state is affected C4 L55-67; C5 L1-10.  
Claim 8, Wend teaches the push element 29 is longitudinally stable and preferably comprises one of at least one jointed rod 21,27 with at least one torque joint 24, and at least one flexible pole 22 or link chain which is stable under pushing C3 L40-55.  
Claim 9, Wend teaches the push element 29 comprises one of at least two jointed rods 21,27 in a parallelogram shape, which are connected to one another in a jointed manner, and at least one jointed rod 21,27 with two torque joints Fig. 3.  

Claim 11, Wend teaches the push element 29 is arranged laterally on the transport bag 1, preferably on both sides Fig. 3.  
Claim 12, Wend teaches the first end of the push element 29 is formed as a push edge Fig. 3.  
Claim 13, Wend teaches the push element 29 comprises portions of the front and/or rear wall 4,3 which are stable under pushing Fig. 3.  
Claim 14, Wend teaches the portions of the front and rear wall 4,3 which are stable under pushing are connected to one another by a pivotally movable spacer 28.  
Claim 15, Wend teaches the push device at 54 has a pusher K cooperating with the first end of the push element 54.  
Claim 16, Wend teaches the pusher K comprises at least one of a push plate, a push rib and 
Claim 17, Wend teaches a control device of 40 for adapting the conveying speed of the transport bag 1 conveyed by the conveyor system 40 and the speed of the pushing movement of the actively moved push device at 54 to one another so that the opening width and duration of the transport bag 1 can be individually determined C5 L50-60.  

Claim 21, Wend teaches a front wall 4 and a rear wall 3 and a movable push element 25, wherein the push element 29 has a first end for the action of a push device at 54 and a second end, which acts on a counter bearing 23 formed by the conveyor system 40, so that, upon the application of a pushing force exerted by a push device at 54 on the first end of the push element 29, a relative movement of the front wall 4 and the rear wall 3 with respect to one another between a closed bag state and an open bag state can be effected C5 L1-20.  
Claim 22, Wend teaches the push element 29 comprises a carrying portion 44 for attachment to a conveyor element 41 of the conveyor system 40 in a manner which is stable under pushing Fig. 9.  
Claim 23, Wend teaches bag walls 3,4, which are stable under pushing, are manufactured from plastic hollow profile plates, which are connectedBased Upon: PCT/EP2O17/077603 to one another by at least one pivotally movably mounted spacer element 28 which is stable under pushing.  
Claim 24, Wend teaches the push element 29 comprises at least one joint 24.  
Claim 25, Wend teaches the rear wall 3 of the transport bag 1 is extended upward beyond the height of the front wall 4 with a carrying portion 44 for the attachment of the transport bag 1 to the conveyor element 41, wherein the attachment is at least pivotally movable and takes place via a suspension Fig. 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wend U.S. Patent No. 8,607,963 in view of Janzen U.S. Patent No. 8,490,774.
Claim 19, Wend does not teach as Janzen teaches the push device Fig. 2 comprises a revolving conveyor belt 13 with a plurality of pushers 5 arranged thereon Fig. 3. It would be obvious to one of ordinary skill to use the configuration of Janzen into the invention of Wend for additional stability.
Claim 20, Wend does not teach as Janzen teaches a direction 8 of extent of the conveyor belt 13 is adapted to a direction of extent of the conveyor system so that the transport bag 29 is pivoted into a delivery position before, during or after the opening procedure Fig. 1. It would be obvious to one of ordinary skill to use the configuration of Janzen into the invention of Wend for additional stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS